CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with *129the consent of the Respondent, Stuart W. Jay, of Camden, and Emmett E. Primas, Jr., respondent’s counsel, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order;
IT IS ORDERED that:
1. Stuart W. Jay of Camden, admitted to practice in this State in 1987, is temporarily suspended from the practice of law, effective immediately, and until further Order of the Court.
2. Stuart W. Jay is hereby restrained and enjoined from practicing law during the period of suspension.
3. Stuart W. Jay shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.